Citation Nr: 1543363	
Decision Date: 10/08/15    Archive Date: 10/13/15

DOCKET NO.  09-16 632	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a heart condition, to include as secondary to PTSD and/or herbicide exposure.


REPRESENTATION

Appellant represented by:	Michael Kelley, Attorney


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

N. Rippel, Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to June 1968. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an August 2007 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania, that denied service connection for posttraumatic stress disorder (PTSD), and an October 2008 rating decision that denied service connection for a heart condition, to include as secondary to PTSD and/or herbicide exposure. 

In July 2010, the Veteran testified at a hearing before the undersigned at the Philadelphia RO.  A transcript of this hearing is of record. 

In January 2011, the appeal was remanded by the Board to the Philadelphia RO for additional development. 

The record reflects that in or around November 2011, the Veteran moved to Florida.  Jurisdiction is now with the St. Petersburg, Florida RO. 

In a November 2012 decision, the RO granted service connection for posttraumatic stress disorder (PTSD) and assigned a 50 percent evaluation effective December 14, 2006.  

In September 2013, the Board remanded the issue of service connection for heart disease to the St. Petersburg RO for additional action made necessary following the issuance of the January 2011 remand.  The issue has been returned to the Board.

The electronic record and the Veterans Appeals Control and Locator System (VACOLS) indicate that the Veteran filed a timely notice of disagreement (NOD) with the rating assigned for PTSD, the RO increased the rating to 70 percent in a July 2015 rating decision, and the Veteran filed a substantive appeal in August 2015 in which he also requested a videoconference Board hearing on that issue.  The Board acknowledges that the Veteran has demonstrated intention to perfect an appeal of the issue of the evaluation of PTSD, but this issue has not yet been certified to the Board.  The Board's review of the claims file and VACOLS reveals that the AOJ has acknowledged the hearing request and is still taking action on the issue.  As such, the Board will not accept jurisdiction over the evaluation issue at this time, and it will be the subject of a subsequent Board decision, if otherwise in order. 

The Veteran's record before the VA consists of an electronic record located in Veterans Benefits Management System (VBMS)/Virtual VA.

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

As a result of actions that took place subsequent to the Board's September 2013 Remand, additional development is required to fulfill VA's duty to assist set forth in 38 C.F.R. § 3.159 (2015).

The Veteran seeks service connection for a heart condition which he claims is related to military service, to include exposure to herbicides; or in the alternative, is secondary to now service-connected PTSD.  

Upon VA examination in July 2012, the examiner diagnosed paroxysmal supraventricular tachycardia and found that such resolved with treatment and no longer exists.  The examiner opined that such is not ischemic heart disease and the Veteran does not otherwise have ischemic heart disease.  The examiner also diagnosed aberrant cardiac pathway, congenital.  

The Board remanded this matter in September 2013 to return the case to the examiner who examined the Veteran in July 2012.  The examiner was to provide medical opinions as to whether any heart disease present during the pendency of the claim, now identified as supraventricular arrhythmia (SVT), is (1) due to his service-connected PTSD, or (2) related to the Veteran's military service to include his presumed exposure to herbicides while serving in the Republic of Vietnam.  The examiner provided an opinion in February 2014 as to question (1).  A March 4, 2014, email from RO rating personnel requested that the examiner provide an answer and rationale for question (2).  A clinician apparently responded that the tachycardia is not related to agent orange nor to ischemic heart disease.  No rationale was provided. It was also indicated that the Veteran has no evidence of a chronic heart condition but rather had a one-time episode of paroxysmal supraventricular tachycardia that resolved and has never recurred.  However, further medical inquiry is warranted to address the diagnosed aberrant cardiac pathway, congenital and any relationship of a disorder to presumed agent orange exposure.     

Accordingly, the case is REMANDED for the following action:

1.  Obtain a VA medical opinion concerning the claim for a heart condition.  Upon VA examination in July 2012, the Veteran was diagnosed as having supraventricular tachycardia (resolved) and a congenital aberrant cardiac pathway.  During an April 2008 consultation at Lourdes Medical Center, it was noted that the Veteran had a history of SVT for approximately 15 years.  The following month, ablation was performed at Brandywine Hospital which was noted to be successful with no evidence of slow pathway conduction and no inducible tachycardia following ablation.  

As there is an indication of a congenital abnormality in proximity to the period of time covered by this claim, the examiner should be requested to review the electronic claims folder and provide opinions as follows:

a.  Please explain whether the congenital aberrant cardiac pathway is a congenital or developmental defect or disease.  [Note: a disease generally refers to a condition that is considered capable of improving or deteriorating while a defect is generally not considered capable of improving or deteriorating.  VAOPGCPREC 82-90 (1990) (citing Durham v. United States, 214 F.2d 862, 875 (D.C. Circuit 1954)].  Please provide a complete explanation for the opinion.  

b.  If it is a congenital or developmental defect, explain whether it is at least as likely as not (a probability of 50 percent or greater) that there was a superimposed injury or disease in service that resulted in additional heart disability.  The clinician's attention is directed to the Veteran's complaints of chest pain or pressure at the time of the service separation examination.  Please provide a complete explanation for the opinion.  

c.  If it is a disease, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that the aberrant congenital pathway pre-existed active service.  Please provide a complete explanation for the opinion.  

d.  If so, state whether it is clear and unmistakable (obvious, manifest, and undebatable) that pre-existing aberrant congenital pathway WAS NOT aggravated (i.e., permanently worsened) during service or whether it is clear and unmistakable (obvious, manifest, and undebatable) that any increase was due to the natural progress.  Please provide a complete explanation for the opinion.  

e.  With regard to SVT, whether it is at least as likely as not (i.e. 50 percent or greater probability) that SVT is related to the Veteran's military service, to include his presumed exposure to herbicides while serving in the Republic of Vietnam.  In this regard, it is noted that even if the Veteran does not have ischemic heart disease, service connection may still be warranted if he has or had a heart disorder that is related to herbicide exposure by competent evidence.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 1994). Please provide a complete explanation for the opinion.  

f.  Is any heart disorder, including the SVT, at least as likely as not due to or the result of service-connected PTSD.  Please provide a complete explanation for the opinion.  

g.  Is any heart disorder, including the SVT, at least as likely as not aggravated (i.e., worsened) beyond the natural progress by the service-connected PTSD.  Please provide a complete explanation for the opinion.  

Another examination of the Veteran should only be performed if deemed necessary by the person providing the opinion.  

2.  The RO should also undertake any other development it determines to be warranted.  Then, the RO should readjudicate the claim on appeal in light of all pertinent evidence and legal authority.  If the benefits sought on appeal are not granted to the Veteran's satisfaction, the RO should furnish to the Veteran and his representative a Supplemental Statement of the Case and afford them the appropriate time period for response before the case is returned to the Board for further appellate action, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
S. S. TOTH
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




